United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3170
                          ___________________________

 Mark Griffioen, individually and on behalf of all others similarly situated; Joyce
    Ludvicek, individually and on behalf of all others similarly situated; Mike
   Ludvicek, individually and on behalf of all others similarly situated; Sandra
 Skelton, individually and on behalf of all others similarly situated; Brian Vanous,
             individually and on behalf of all others similarly situated

                        lllllllllllllllllllll Plaintiffs - Appellants

                                             v.

  Cedar Rapids and Iowa City Railway Company; Alliant Energy Corporation;
Union Pacific Railroad Company; Union Pacific Corporation; Hawkeye Land Co.;
   Hawkeye Land II Co.; Hawkeye Land NFG, Inc.; Stickle Enterprises, Ltd.;
  Midwestern Trading, Inc.; Midwest Third Party Logistics, Inc., also known as
Midwest 3PL; Stickle Grain Co.; Stickle Warehousing, Inc.; Rick Stickle; Marsha Stickle

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                              Submitted: October 7, 2014
                                 Filed: May 7, 2015
                                   ____________

Before RILEY, Chief Judge, WOLLMAN and BYE, Circuit Judges.
                              ____________

WOLLMAN, Circuit Judge.
       Mark Griffioen, Joyce and Mike Ludvicek, Sandra Skelton, and Brian Vanous
(collectively, the Griffioen Group) filed an action seeking recovery for property
damage that occurred during the June 2008 flooding of the Cedar River. They now
appeal from the district court’s order and judgment denying their motion to remand
the action to state court, granting the motion for judgment on the pleadings filed by
Union Pacific Railway Company and Union Pacific Corporation (collectively, Union
Pacific), and dismissing the claims against all defendant-appellees (collectively, the
Rail Group). We vacate the order and judgment and remand for the action to be
remanded to state court.

                                           I.

       The Griffioen Group brought a putative class action in Iowa state court against
Union Pacific, Cedar Rapids and Iowa City Railway Co. and Alliant Energy Corp.
(collectively, CRANDIC), and ten additional defendants (collectively, the Stickle
Defendants),1 alleging negligence, strict liability for abnormally dangerous or ultra-
hazardous activity, and strict liability based on violations of Iowa Code
sections 468.148 and 327F.2. They allege that the Rail Group’s failure to properly
build and maintain railway bridges over the Cedar River caused or exacerbated the
2008 flood. They also allege that the decision of some members of the Rail Group to
attempt to stabilize the bridges by weighing them down with railcars filled with ballast
caused or exacerbated the flooding of their properties, either because the bridges
collapsed and effectively dammed the river and blocked drainage, or because the
railcars on bridges that did not collapse blocked the free flow of the river and diverted
water into low-lying areas.



      1
     The Stickle Defendants include Hawkeye Land Co.; Hawkeye Land II Co.;
Hawkeye Land NFG, Inc.; Stickle Enterprises, Ltd.; Midwestern Trading, Inc.;
Midwest Third Party Logistics, Inc. aka Midwest 3PL; Stickle Grain Co.; Stickle
Warehousing, Inc.; Rick Stickle; and Marsha Stickle.

                                          -2-
       CRANDIC was served with the complaint on June 7, 2013. The Stickle
Defendants were served on June 8, 2013, and Union Pacific was served on June 10,
2013. On July 2, 2013, Union Pacific filed a Notice of Removal that asserted federal-
question jurisdiction arising from the complete preemption created by the Federal
Railway Safety Act (FRSA). The notice stated, “Undersigned counsel . . . have
contacted attorneys for the other named co-defendants in this matter, and there is no
objection to removal.” Accompanying the affidavit was a local rule certification that
stated, “The co-defendants have given their consent to the removal of this action.” On
July 10, 2013, CRANDIC filed its notice of consent to removal. The Stickle
Defendants, however, did not file a notice of consent to removal until July 31,
2013—more than 30 days after Union Pacific was served with the complaint. By that
time, the Griffioen Group had filed a motion to remand, arguing that the FRSA does
not completely preempt their claims and that removal was improper because not all
defendants had timely consented. CRANDIC, the Stickle Defendants, and Union
Pacific all filed briefs in opposition to the motion to remand, arguing that removal was
proper. The Stickle Defendants’ brief in opposition stated that their counsel had told
Union Pacific that they had “no objection to removal.” In their briefs in opposition,
the Rail Group abandoned the FRSA argument, contending instead that the Interstate
Commerce Commission Termination Act (ICCTA), 49 U.S.C. §§ 701-727,
10101-16106, completely preempted the Griffioen Group’s state-law claims, thereby
giving the federal court jurisdiction. Union Pacific also filed a motion for judgment
on the pleadings.

       The district court granted Union Pacific’s motion for judgment on the pleadings
and denied the Griffioen Group’s motion to remand, concluding that there was timely
consent to removal and that the court had subject-matter jurisdiction because the
ICCTA completely preempted the state-law claims. It ordered that the case be
transferred to the Surface Transportation Board (STB), the agency tasked with
administering the ICCTA.



                                          -3-
                                           II.

        We first consider whether consent to removal was timely. Griffioen Group
contends that the Stickle Defendants’ consent was invalid and that under 28 U.S.C.
§ 1446, each co-defendant was required either to sign the notice of removal or to file
for itself a written indication of its consent within 30 days of the date of service upon
the removing defendant, neither of which the Stickle Defendants did.

       The interpretation of § 1446 is a question of law that we review de novo. See
Marano Enters. of Kan. v. Z-Teca Rests., L.P., 254 F.3d 753, 755 (8th Cir. 2001). The
first paragraph of § 1446(b) requires that a defendant’s notice of removal “be filed
within 30 days after the receipt by the defendant, through service or otherwise, of a
copy of the initial pleading setting forth the claim for relief upon which such action
or proceeding is based.” 28 U.S.C. § 1446(b)(1). The second paragraph, as amended
in 2011, requires that “all defendants who have been properly joined and served must
join in or consent to the removal of the action” and that each defendant “shall have 30
days after receipt by or service on that defendant of the initial pleading or summons
described in paragraph (1) to file the notice of removal.” Id. § 1446(b)(2)(A)-(B).

       The Supreme Court long ago established, under a predecessor removal statute,
that removal based on a federal question requires the unanimous consent of all
defendants. See Chi., Rock Island, & Pac. Ry. Co. v. Martin, 178 U.S. 245, 248
(1900). That rule persists to this day and has been codified in the 2011 amendments
to § 1446. See Federal Courts Jurisdiction and Venue Clarification Act of 2011, Pub.
L. 112-63, § 103, 125 Stat. 758, 760 (codified as amended at 28 U.S.C. § 1446).
Because neither the Supreme Court nor Congress has clarified what form consent
must take, however, the circuits have split on this issue. The Fourth, Sixth, and Ninth
Circuits have held that a statement in one defendant’s timely removal notice that its
codefendants consent is sufficient. Mayo v. Bd. of Educ., 713 F.3d 735, 742 (4th Cir.
2013); Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir. 2009);

                                          -4-
Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 201-02 (6th Cir. 2004). The Seventh
and Fifth Circuits, on the other hand, have suggested that in most situations a
defendant may not give notice of consent on another defendant’s behalf. See Roe v.
O’Donohue, 38 F.3d 298, 301 (7th Cir. 1994), abrogated on other grounds by Murphy
Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999); Getty Oil Corp. v. Ins. Co.
of N. Am., 841 F.2d 1254, 1262 n.11 (5th Cir. 1988) (allowing such consent only by
the defendant itself or by another with authority to formally act on the defendant’s
behalf).

       We have not directly addressed the question whether a representation in a
removing defendant’s notice stating that its codefendants consent can satisfy § 1446’s
unanimity requirement. In Pritchett v. Cottrell, Inc., we set forth the basic rule that
in order to meet the consent requirement, there must “‘be some timely filed written
indication from each served defendant,’ or from some person with authority to act on
the defendant’s behalf, indicating that the defendant ‘has actually consented’ to the
removal.” 512 F.3d 1057, 1062 (8th Cir. 2008) (quoting Getty Oil, 841 F.2d at 1262
n.11). Pritchett thus left open the possibility that the unanimity requirement could be
met when the removing defendant gives notice of its codefendants’ consent,
presuming, of course, that the removing defendant has the authority to indicate
consent on their behalf, and that its notice of removal is timely.2

      It is true that we have specifically advised non-removing defendants who wish
to consent to removal to “either sign the notice of removal or file a timely and


      2
        We disagree with the Fourth and Ninth Circuits’ characterizations of Pritchett
to the extent that they suggest otherwise. See Mayo, 713 F.3d at 741; Proctor, 584
F.3d at 1224-25. Pritchett quoted Getty Oil, but did not necessarily adopt the Fifth
Circuit’s rule in its entirety. At any rate, Getty Oil also left open the possibility that
a defendant with proper authorization could consent on its codefendants’ behalf; in
Getty Oil, however, that authorization had not been established. See Getty Oil, 841
F.2d at 1262 n.11.

                                           -5-
unequivocal consent.” Christiansen v. W. Branch Cmty. Sch. Dist., 674 F.3d 927, 933
(8th Cir. 2012). Nevertheless, we have recognized that the written indication of
consent can come in various forms, and we have been “disinclined to apply the
unanimity requirement in a ‘hypertechnical and unrealistic manner.’” Id. (quoting
Bradley v. Md. Cas. Co., 382 F.2d 415, 419 (8th Cir. 1967)). So also here, we are
once again disinclined to adopt a hard-line requirement, particularly in light of the
new language of § 1446. The 2011 amendments to § 1446 that codified the rule of
unanimity did not describe the form of or time frame for consent when multiple
defendants are involved. By comparison, § 1446 as amended lays out in detail the
procedures for the notice of removal, including the form of the notice and the time
frame for each defendant to file it in a multiple-defendant action. Congress could
have defined with equal specificity the form of or time for consent but chose not to do
so. Its failure to do so dissuades us from adopting a rule that places form over
substance.

       Furthermore, we believe that policy considerations support the validity of the
consent in the circumstances of this case. The potential for Rule 11 sanctions and a
codefendant’s opportunity to alert the court to any falsities in the removing
defendant’s notice serve as safeguards to prevent removing defendants from making
false representations of unanimous consent and forcing codefendants into a federal
forum against their will. See Mayo, 713 F.3d at 742 (explaining that codefendants can
bring misrepresentations to the court’s attention, leading to Rule 11 sanctions);
Proctor, 584 F.3d at 1225 (stating that the availability of sanctions and objection
mitigate policy concerns); see also Esposito v. Home Depot U.S.A., Inc., 590 F.3d 72,
75 (1st Cir. 2009) (noting that the rule of unanimity prevents one defendant from
imposing its choice of forum on unwilling codefendants). And although there may be
instances in which these safeguards alone are not sufficient, as long as the removing
defendant’s codefendant itself later files an indication of its consent, any potential
concern that the codefendant has not authorized or manifested its binding consent to
removal is mitigated. The Stickle Defendants did so here.

                                         -6-
        The Griffioen Group argues that the words “no objection to removal” are
insufficient to indicate actual consent. See, e.g., Frankston v. Denniston, 376 F. Supp.
2d 35, 41 (D. Mass. 2005) (“[A] failure to object is different than affirmatively giving
consent.”). The local rule certification accompanying Union Pacific’s notice of
removal, however, stated that “[t]he co-defendants have given their consent to the
removal of this action.” If there is a difference between “no objection” and consent,
the local rule certification—also subject to Rule 11—resolved the issue. And even if
the Stickle Defendants’ statement to Union Pacific that they had “no objection” would
be insufficient to support Union Pacific’s authority to represent their “consent,” they
later ratified Union Pacific’s notice of consent on their behalf. See Gillis v. Louisiana,
294 F.3d 755, 759 (5th Cir. 2002) (finding a notice of consent valid, despite not being
properly authorized at the time, when the defendant ratified it after the fact).

        We therefore hold that a defendant’s timely removal notice indicating consent
on behalf of a codefendant, signed and certified pursuant to Rule 11 and followed by
the filing of a notice of consent from the codefendant itself, sufficiently establishes
that codefendant’s consent to removal. Thus, the Stickle Defendants’ consent in this
case was sufficient.

                                           III.

      We next address whether there is federal-question jurisdiction under the
doctrine of complete preemption.

       The Rail Group seeks to remove the Griffioen Group’s claims to federal court
under 28 U.S.C. § 1441(a), which allows defendants to remove “any civil action
brought in a State court of which the district courts of the United States have original
jurisdiction.” District courts have original jurisdiction over “civil actions arising
under the Constitution, laws, or treaties of the United States,” i.e., “federal question”
cases. 28 U.S.C. § 1331.


                                           -7-
       The existence of a federal question is an issue of law that we review de novo.
Gaming Corp. of Am. v. Dorsey & Whitney, 88 F.3d 536, 542 (8th Cir. 1996). The
general rule—known as the “well-pleaded complaint rule”—is that a complaint must
state on its face a federal cause of action in order for the action to be removable on the
basis of federal-question jurisdiction. Id. (citing Caterpillar Inc. v. Williams, 482 U.S.
386, 392 (1987)). Typically, the existence of a federal defense, including a defense
of preemption (hereinafter “ordinary preemption”), does not create federal-question
jurisdiction. Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004); Johnson v. MFA
Petroleum Co., 701 F.3d 243, 247 (8th Cir. 2012). Under an exception or corollary
to the well-pleaded complaint rule, however, a state-law claim may be removed to
federal court when a federal statute “wholly displaces” the state-law cause of action,
resulting in “complete preemption.” Davila, 542 U.S. at 207-08; Beneficial Nat’l
Bank v. Anderson, 539 U.S. 1, 8 (2003). This is so because when a federal statute
completely preempts a state-law cause of action, the state-law claim “is properly
‘recharacterized’ as a complaint arising under federal law.” See Hull v. Fallon, 188
F.3d 939, 942 (8th Cir. 1999) (quoting Rice v. Panchal, 65 F.3d 637, 640 n.2 (7th Cir.
1995)).

       Complete preemption is rare and occurs only when a federal statute has
extraordinary preemptive power. See MFA Petroleum, 701 F.3d at 247-48 (citing
Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65 (1987)). Under the complete
preemption doctrine, a claim, despite a plaintiff’s attempt to plead it in terms of state
law, “is in reality based on” and “arises under” federal law. Beneficial Nat’l Bank,
539 U.S. at 8. “A conclusion that there is complete preemption effectively maintains
that ‘the plaintiff has simply brought a mislabeled federal claim, which may be
asserted under some federal statute.’” MFA Petroleum, 701 F.3d at 247 (quoting King
v. Marriott Int’l Inc., 337 F.3d 421, 425 (4th Cir. 2003)).

       The “‘ultimate touchstone’ guiding preemption analysis” is congressional
intent. Gaming Corp., 88 F.3d at 544 (quoting Pilot Life Ins. Co. v. Dedeaux, 481


                                           -8-
U.S. 41, 45 (1987)). A state-law claim is completely preempted when Congress
intended that the federal statute provide the exclusive cause of action for the asserted
claim. See Beneficial Nat’l Bank, 539 U.S. at 8-9, 11. Since “[t]he lack of a
substitute federal [cause of] action would make it doubtful that Congress intended”
the federal statute to provide the exclusive cause of action, “without a federal cause
of action which in effect replaces a state law claim, there is an exceptionally strong
presumption against complete preemption.” MFA Petroleum, 701 F.3d at 252.

        The ICCTA contains an express preemption provision, which states, in pertinent
part:

        (b) The jurisdiction of the [STB] over—

              (1) transportation by rail carriers, and the remedies provided in
              this part with respect to rates, classifications, rules (including car
              service, interchange, and other operating rules), practices, routes,
              services, and facilities of such carriers; and

              (2) the construction, acquisition, operation, abandonment, or
              discontinuance of spur, industrial, team, switching, or side tracks,
              or facilities, even if the tracks are located, or intended to be
              located, entirely in one State,

        is exclusive. Except as otherwise provided in this part, the remedies
        provided under this part with respect to regulation of rail transportation
        are exclusive and preempt the remedies provided under Federal or State
        law.

49 U.S.C. § 10501(b).

       The foregoing provision reflects a clear indication of Congress’s preemptive
intent with respect to the matters set forth therein. It expressly provides for
preemption of state remedies. It also grants the STB exclusive jurisdiction, using


                                           -9-
language that is even more powerful than that found in other jurisdictional provisions
that the Supreme Court has held support complete preemption. Cf. Metro. Life Ins.,
481 U.S. at 65 (analyzing Employee Retirement Income Security Act (ERISA), 29
U.S.C. § 1132(f)); Avco Corp. v. Aero Lodge No. 735, Int’l Ass’n of Machinists &
Aerospace Workers, 390 U.S. 557, 559-62 (1968) (analyzing Labor Management
Relations Act, 29 U.S.C. § 185). This language may be powerful enough to suggest
that Congress intended that the ICCTA completely preempt certain state-law claims.
See Fayard v. Ne. Vehicle Servs., LLC, 533 F.3d 42, 46 (1st Cir. 2008) (“[T]he
ICCTA uses language that could support complete preemption in an appropriate
case.”); PCI Transp., Inc. v. Fort Worth & W. R.R. Co., 418 F.3d 535, 544 (5th Cir.
2005) (holding that the plain language of § 10501 supports complete preemption of
some claims).

       The purposes and legislative history of the ICCTA also suggest that Congress
may have intended complete preemption of certain state-law claims. See Deford v.
Soo Line R.R. Co., 867 F.2d 1080, 1086 (8th Cir. 1989) (noting that courts may look
to the purposes and history of a statute to determine Congress’s preemptive intent).
For example, a House Report highlights the need for uniform federal regulation of
railroads and states that “changes are made to reflect the direct and complete
pre-emption of State economic regulation of railroads.” H.R. Rep. No. 104–311, at
95-96 (1995).

       Assuming that Congress intended complete preemption of certain claims,
however, there remains the crucial question whether the claims in this action fall
within the scope of the ICCTA’s complete preemption. The Rail Group focuses their
arguments on the broad language of the ICCTA’s preemption provision, 49 U.S.C. §
10501(b). But these arguments conflate complete and ordinary preemption. The
ICCTA’s express preemption provision may be a key factor in determining the extent
of the statute’s ordinary preemption, cf. St. Louis Effort for AIDS v. Huff, No. 14-
1520, slip op. at 6-7, 2015 WL 1600472, at *3 (8th Cir. Apr. 10, 2015) (applying an

                                        -10-
express preemption clause to determine the scope of ordinary preemption under the
Affordable Care Act), as well as Congress’s intent to completely preempt some
claims, but it does not address removal or explicitly provide for federal-question
jurisdiction over all preempted state-law claims. Complete and ordinary preemption
are not necessarily coextensive. See, e.g., Conn. State Dental Ass’n v. Anthem Health
Plans, Inc., 591 F.3d 1337, 1344 (11th Cir. 2009). The scope of complete preemption
turns primarily on the provision creating the federal cause of action—not on an
express preemption provision. It is the federal cause of action that ultimately
supplants the state-law cause of action and effectuates complete preemption. See, e.g.,
Davila, 542 U.S. at 221 (concluding that state-law causes of action are completely
preempted by ERISA § 502(a)(1)(B)—a section setting forth a federal cause of action
and enforcement mechanism). The exclusive, federal cause of action is “the hinge on
which the door to the federal courthouse swings.” Gil Seinfeld, The Puzzle of
Complete Preemption, 155 U. Pa. L. Rev. 537, 567 (2007). That is so because it is
unlikely that Congress would have intended the ICCTA to allow removal of claims
of a kind entirely outside the scope of the statute’s causes of action. See MFA
Petroleum, 701 F.3d at 252; cf. Metro. Life Ins., 481 U.S. at 66 (holding that a state-
law action was preempted when it fell within the scope of ERISA’s § 502(a) civil-
enforcement provision); Franchise Tax Bd. v. Constr. Laborers Vacation Trust for S.
Cal., 463 U.S. 1, 24 (1983) (“[I]f a federal cause of action completely preempts a
state cause of action[,] any complaint that comes within the scope of the federal cause
of action necessarily ‘arises under’ federal law.”).

       Section 11704 of the ICCTA provides an administrative cause of action.3 The
Rail Group argues that the existence of this cause of action is sufficient for complete
preemption. Under § 11704, persons who sustain damages as a result of a rail carrier’s
act or omission may file a complaint with the STB, which may award damages in an


      3
      For purposes of this appeal, we assume without deciding that such an
administrative cause of action can trigger complete preemption.
                                         -11-
appropriate case. 49 U.S.C. § 11704(b)-(c). The cause of action, however, is
available only for “violation[s] of this part”—i.e., violations of the ICCTA’s
substantive provisions or accompanying regulations. See id. § 11704(b).
Section 11704 does not stand on its own, but must be coupled with a deprivation or
violation of rights, duties, or obligations established by statute in the ICCTA or by
regulations issued pursuant to the ICCTA. The scope of the ICCTA’s cause of action
is thus limited by the ambit of the statute’s substantive rules.

       Although the Rail Group claims that the ICCTA provides a substitute cause of
action for the Griffioen Group’s claims, they have not pointed to any substantive
provision of the ICCTA or its accompanying regulations that protects interests or
redresses wrongs similar to those asserted by the Griffioen Group. Our review of the
statute and regulations has not revealed such a provision. The primary focus of the
ICCTA’s substantive provisions is regulation of competition, rates, licensing, finance,
and the economic relationships between shippers and carriers. See id. § 10101 (stating
the policy goals underlying the ICCTA); cf. Fayus Enters. v. BNSF Ry. Co., 602 F.3d
444, 451 (D.C. Cir. 2010) (“[T]he core of ICCTA preemption is ‘economic
regulation,’ which we take to refer to regulation of the relationship before us here, that
of shippers and carriers.”). The Griffioen Group’s allegations that the Rail Group’s
bridge maintenance and related conduct resulted in flooding of real property in Cedar
Rapids does not fall within the scope of this substantive framework.

      The only provision of the ICCTA that could arguably support complete
preemption of these claims is § 10702, which requires that rail carriers “establish
reasonable . . . rules and practices on matters related to . . . transportation or service.”
But as several other courts have noted, § 10702’s scope may be limited by context.
See Fayard, 533 F.3d at 47; Californians for Alternatives to Toxics v. N. Coast R.R.
Auth., No. C-11-04102 JCS, 2012 WL 1610756, at *9 (N.D. Cal. May 8, 2012). The
majority of cases involving violations of § 10702 concern challenges to tariffs and
disputes between shippers and carriers. The Rail Group has not cited § 10702 as

                                           -12-
supporting a substitute federal cause of action for the Griffioen Group’s claims, and
we have not found any STB or court precedent that would clearly support application
of § 10702 to the types of claims at issue in this case.

        The Rail Group correctly notes that a determination of complete preemption
does not require that the plaintiff have an available federal remedy, since “the issue
of whether there is a federal remedy is different from whether there is a federal cause
of action.” MFA Petroleum, 701 F.3d at 252. Complete preemption does not require
“mirror-like symmetry between the federal and state remedies.” Devon Energy Prod.
Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1207 (10th Cir. 2012). But
it is unlikely that Congress would intend to completely preempt state-law causes of
action without providing a federal cause of action designed to vindicate similar rights
and interests or to redress wrongs of a similar type. See id. (“[T]he federal remedy at
issue must vindicate the same basic right or interest that would otherwise be
vindicated under state law.”); Fayard, 533 F.3d at 46 (noting that a common
denominator in the Supreme Court’s complete-preemption decisions is a federal cause
of action “for wrongs of the same type”). Congress has the power to eliminate state-
law remedies and causes of action without providing federal substitutes, but when it
does so, the presumption is that preemption serves only as a defense, not as a basis for
removal to federal court. See MFA Petroleum, 701 F.3d at 252-53.

       Railroads are areas of “special federal interest,” id. at 248, and we have held
that several other federal railroad-related statutes, including the predecessor statute to
the ICCTA, completely preempt certain state-law actions, see Peters v. Union Pac.
R.R. Co., 80 F.3d 257, 262 (8th Cir. 1996) (FRSA); Deford, 867 F.2d at 1085-86
(Railway Labor Act (RLA) and Interstate Commerce Act (ICA)). Nothing in those
cases, however, suggests that the need for national uniformity in railroad regulation
is so powerful that it allows removal of state-law claims that fall completely outside
the substantive scope of the federal regulatory scheme. In Deford, in which railroad
employees adversely affected by the sale of rail lines challenged the transaction, we

                                          -13-
specifically noted that the RLA provided “administrative grievance procedures and
remedies” for the labor dispute at issue. 867 F.2d at 1085. Furthermore, in Deford
we focused on the fact that the ICA gave the Interstate Commerce Commission—the
predecessor to the STB—the power to condition its approval of the sale on fairness
to adversely affected railroad employees. Id. at 1089. Thus, “[t]he ICA provide[d]
both a forum and a set of remedies” designed to address interests similar to those of
the plaintiffs. Id. at 1091. Similarly, in Peters, in which a railroad employee
challenged his employer’s withholding of his engineer certification, we noted that the
FRSA and the related regulations included a “comprehensive remedial scheme” and
specific, detailed procedures for disputing a railroad’s denial of engineer certification.
80 F.3d at 261. Thus, even though the alternative federal remedies in Deford and
Peters were administrative, we held that there was complete preemption because the
subject matter of the plaintiffs’ claims fell within the scope of the respective statutes’
substantive regulatory frameworks and substitute remedial schemes. Here, that is not
the case.

       The absence from the ICCTA of a substitute federal cause of action that would
embrace the Griffioen Group’s claims leads us to conclude that Congress has not
expressed the clear intent necessary to overcome the exceptionally strong presumption
against complete preemption, as set forth in MFA Petroleum, 701 F.3d at 252. “[T]he
party seeking removal has the burden to establish federal subject matter jurisdiction,
[and] all doubts about federal jurisdiction must be resolved in favor of remand.” Cent.
Iowa Power Coop. v. Midwest Indep. Transmission Sys. Operator, Inc., 561 F.3d 904,
912 (8th Cir. 2009) (citations omitted). In sum, the ICCTA may completely preempt
certain claims, but the Rail Group has not established that the Griffioen Group’s
claims fall within the scope of those so preempted.

       Our holding is, of course, limited to the issue of federal-question jurisdiction,
and so we offer no views regarding any preemption defense that may be raised in state
court.

                                          -14-
     The order and judgment of the district court are vacated, and the case is
remanded with instructions to remand the action to state court.
                      ______________________________




                                     -15-